NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with Fed. R. App. P. 32.1




                        United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604
                                        Argued February 14, 2012
                                        Decided February 15, 2012


                                                    Before

                                   FRANK H. EASTERBROOK, Chief Judge

                                   WILLIAM J. BAUER, Circuit Judge

                                   EDMOND E. CHANG, District Judge*


No. 11-2672

THELMA LOWELLA YOUNG,                                                  Petition for Review of an Or-
     Petitioner,                                                       der of the Board of Immigra-
                  v.                                                   tion Appeals.

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.


                                                     Order

   Thelma Lowella Young, a citizen of Belize, entered the United States in 2000 and did
not depart when her visa expired. In 2005 she applied for adjustment of status as an
immediate relative of a daughter, who is a citizen of this nation by virtue of birth here.

    Part of Immigration and Nationality Act, 8 U.S.C. §1182(a)(6)(C)(i), provides that al-
iens who have committed immigration-related fraud are not eligible for adjustment of
status. Immigration officials charged Young with fraud—specifically, attempting to en-
ter the United States in 1974 under a false claim of U.S. citizenship. (Two provisions
added to the Act in 1996, §§ 1182(a)(6)(C)(ii) and 1227(a)(3)(D), deal directly with false


   *   Of the Northern District of Illinois, sitting by designation.
No. 11-2672                                                                          Page 2

claims of citizenship but are not retroactive.) In September 2005 the Department of
Homeland Security denied Young’s application for adjustment of status, citing the
events of 1974. In March 2007 the Department formally began the process of removing
Young from the United States. It proposed to remove her under 8 U.S.C. §1227(a)(1)(B),
because she overstayed her visa and lacks any current grant of permission to be in the
United States. She defended by denying that she had committed fraud and contending
that she is entitled to adjustment of status.

   A hearing before an immigration judge took place in June 2009; the principal evi-
dence offered by the agency was three documents dating to 1974 that, the agency con-
tends, show the false claim of citizenship and thus a fraud. (The precise nature of the
proof is not important, and we omit it to simplify this order.) Young had been in pos-
session of these documents since 2007 (if not 2005). Young then put on her case; she was
the only witness, and she did not present anyone else’s testimony by deposition or affi-
davit. In rebuttal the agency proffered four additional documents that it contended es-
tablished that Young’s testimony was false and that fraud had indeed occurred in 1974.
At this point Young’s lawyer asked the IJ to halt the hearing so that Young could pre-
pare additional evidence to meet these additional documents. The IJ denied this motion,
found by clear and convincing evidence that Young had committed fraud in 1974, and
ordered her removed from the United States. The Board of Immigration Appeals dis-
missed her appeal, expressly disclaiming any reliance on the 1996 amendments.

     Young contends in this court that the agency violated the due process clause of the
fifth amendment by denying her the opportunity to meet the evidence offered in rebut-
tal. There are several problems with this line of argument. One is that an alien does not
have a liberty or property interest in adjustment of status, so the due process clause
does not apply. See Portillo-Rendon v. Holder, 662 F.3d 815 (7th Cir. 2011); Hamdan v.
Gonzales, 425 F.3d 1051, 1061 (7th Cir. 2005). Another is that Young has never told us (or
for that matter the Board) what additional evidence could have been supplied with addi-
tional time. Young’s lawyer did not make an offer of proof at the hearing or request
time to do so; counsel did not file with the Board an affidavit explaining what addition-
al evidence might have been marshaled; and even now, more than 30 months after the
hearing, Young’s lawyer has not explained what evidence could have been gathered
and presented with a little more time. A third problem is that Young supposes that the
due process clause requires pretrial (or pre-hearing) disclosures. Yet the Constitution
does not create an entitlement to discovery. See Weatherford v. Bursey, 429 U.S. 545, 559
(1977). Even in criminal prosecutions, the constitutional disclosure obligation is limited
to evidence favorable to the accused, see Brady v. Maryland, 373 U.S. 83 (1963)—and for
impeaching evidence this is a right to disclosure at trial, not a right to discovery before
trial. See United States v. Ruiz, 536 U.S. 622, 629–33 (2002). The evidence here is inculpa-
tory, was used to impeach Young, and was never requested in discovery.

    Portillo-Rendon is among many cases in this circuit deprecating ambulatory invoca-
tions of due process when statutes or regulations create more concrete entitlements.
No. 11-2672                                                                      Page 3

Young’s reply brief asserts that the agency violated 8 U.S.C. §1229a and procedural reg-
ulations. But when asked at oral argument which specific requirement the agency had
dishonored, counsel did not have a candidate to suggest. As far as we can see, the agen-
cy followed all of the procedural rules created by §1229a and its own regulations.
Young knew more than three years before the hearing the nature of the agency’s charge,
giving her plenty of time to gather and present contrary evidence. Substantial evidence
supports the agency’s decision.

   The petition for review is denied.